Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to communication filed on 10/17/2019.
Claims 1-20 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No.10,489,846. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘846 patent are broader in scope than the instant claims because they do not include location from the smart tag to determine if a purchase was made. It is old and well known to exclude location information of the user for security and privacy purposes. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have excluded the smart tag’s location in order to obtain the above mentioned advantage.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No.9,430,386 Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘846 patent are broader in scope than the instant claims because they do not include location from the smart tag to determine if a purchase was made. It is old and well known to exclude location information of the user for security and privacy purposes. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have excluded the smart tag’s location in order to obtain the above mentioned advantage. The instant claims in addition do not include determining if a pre-order is stored. It would have been obvious to have excluded looking up pre-orders in order to save time during the checkout process.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
	The Application pertains to a particular way of automating the ordering of a good based on information contained/stored in a particular smart tag that is wirelessly interfaced by a smart phone.
	The closest prior art of record are: 
	U.S. Patent Application Publication 2006/0218040 A1 (hereinafter “Sabapathypillai’) teaches the food/beverage ordering system controller 340 may be further configured to detect the mobile terminal within a predetermined proximity of the restaurant transceiver 315 and transmit a message to the mobile terminal responsive to the detection using the restaurant transceiver 315. The menu request may be received from the mobile terminal responsive to the transmitted message. The controller 340 may also be configured to display the received menu selection at a kitchen/preparation area of the food/beverage establishment using the restaurant intranet. In addition, the controller 340 may be configured to transmit a signal to the mobile terminal using the restaurant transceiver 315 when the at least one food/beverage item designated by the menu selection is ready. In some embodiments, the controller 340 may be configured to identify an account associated with the mobile terminal and bill the account based on the transmitted menu selection 

	 U.S. Patent 8,060,413 B2 (hereinafter "Castell") teaches Electronic wallet 148 provided within wireless mobile device 100 can be configured to conveniently make electronic payments for online purchases.

	U.S. Patent Application No. 2011/0258058 (hereinafter Carroll) teaches order is pre- stored using computing device such as smartphone and then queried when customer arrives at food establishment.
  
	U.S. Patent Application No.2005/0222961 (hereinafter Staib) teaches systems and methods of using NFC communications to communicate between a user device and a payment terminal in order to conduct a transaction. In addition, Staib discloses the user device as containing a wallet application that is used to conduct transactions without contacting a remote server.   

	Richard Winston, Head of the North American Payment Industry Program, Accenture. (2007). Wave-pay-go -- for mobile payments to catch on in the U.S., consumers, banks, merchants and carriers must work together. Bank Systems & Technology, 44(11), 20. Retrieved from (hereinafter Winston) teaches a mobile phone based payment system, wherein a user can just wave their phone, and a contactless payment is made using wireless technology.

	WO 2009/158681 A1 teaches reception of a tag indicates that the user has agreed to participate un data gathering of the user’s information, and the absence of a tag indicate that the user has declined to participate.  
 
	As per claims 1, 9, and 17, the closest prior art, taken either individually or in combination, fails to teach: a trigger management server (TMS) that receives customer identifier associated with a mobile device and purchase order including payment credential and product selection upon interfacing with a smart tag via NFC and wherein the payment credential data includes electronic payment softcard data that originated in a wallet application stored in the memory of the mobile device and a backend merchant server configured to receive the purchase data and the customer identifier from the TMS and to send notification to the mobile device that the product is available.  Claim 2-8, 10-16, and 18-20 depend upon claims 11, 8, and 15, respectfully, and are therefore allowable.
	
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688